UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1172


H.L.S.A.,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: October 20, 2021                                 Decided: November 22, 2021


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


H.L.S.A., Petitioner Pro Se. Madeline Henley, Sarah L. Martin, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       H.L.S.A., a native and citizen of El Salvador, petitions for review of an order of the

Board of Immigration Appeals dismissing his appeal from the Immigration Judge’s

decision denying his request for withholding of removal and protection under the

Convention Against Torture. We have thoroughly reviewed the record and conclude that

the evidence does not compel a ruling contrary to any of the administrative factual findings,

see U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the denial of relief, see

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the petition for

review. See In re H-L-S-A-, 28 I. & N. Dec. 228 (B.I.A. 2021). We deny H.L.S.A.’s

amended motion to stay removal and motion to appoint counsel. Finally, we dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                             2